 In the Matter of ROCKBESTOS PRODUCTS CORPORATIONandINTERNA-TIONALBROTHERHOOD OF ELECTRICALWORKERS, LOCAL B90,A. F. OF L.Case No. R-3555. Decided February 98,1942Jurisdiction':insulated wire manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding superintendents, foremen, assistant foremen, preparationmen, office and clerical employees (including factory clerical' employees),and guards;stipulation as to.Mr. Arthur L. Corbin, Jr.,andMr. B. H. Reeves,of New Haven,Conn., for the Company.Mr. Francis X. Moore,ofWest Hartford, Conn., andMr. JosephA. Rourke,of New Haven, Conn., for the Union.Mr. Cecil F. Poole,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 15, 1942, the International Brotherhood of ElectricalWorkers, Local B 90, A. F. L., herein called the Union, filed withthe Regional Director for the Second Region (New York City) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Rockbestos ProductsCorporation, New Haven, Connecticut, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) 'of the National Labor Relations Act, 49Stat. 449, herein called the Act.On February 4, 1942, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to39 N. L. R. B., No. 62.376 ROCKBESTOS PRODUCTS CORPORATION377conduct it and to provide for an appropriate hearing upon duenotice.On, February 5, 1942, the _ Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on February 13,1942, at New Haven, Connecticut, before William T. Little, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing onthe issueswas afforded to all parties.During the course of the hearing theTrial Examiner made rulings on the admission of evidence. TheBoard has reviewed such rulings and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRockbestos Products Corporation is a corporation organized in1925 under the laws of Massachusetts, having its principal officeand two manufacturing plants at New Haven, Connecticut. TheCompany is engaged in the manufacture, sale, and distribution ofinsulated wire.The principal raw materials used by the Companyat SitsNew Haven plants are copper wire and asbestos. The valueof such materials purchased by the Company in 1941 exceeded $100,-000, and approximately 95 per cent thereof came from outside theState of- Connecticut.During the same year, the Company man-ufactured products, valued at more than $100,000, of which approx-imately 95 per cent was shipped to points outside the State.TheCompany employs approximately 538 production and maintenanceemployees at its New Haven plants. It concedes that it -is engagedin interstate commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local' B 90,affiliated with the American Federation of Labor, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 9, 1942, the Company advised the Union that itwould neither confer with nor recognize it as bargainingrepresent-ative until it had been certified by the' Board.'A statement of the1The Company has no contract with any other labor organization. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director,. introduced in evidence at the hearing,,shows thatthe Union represents a substantial number of employees in the unithereinafter found to be appropriate 2 -We find that a question has arisen concerning the representation-hereinafter found to be appropriate.'IV.THE EFFECT, OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCE 'We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated at the hearing, and we find, that all pro-duction and maintenance employees of the Company at its NewHaven plants, excluding superintendents, foremen, assistant fore-men, preparation men, office and clerical employees (including fac-tory clerical employees), and guards, constitute a unit appropriatefor the purposes of collective bargaining.We further find thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.At thehearing the Union suggested use of the then current pay roll todetermine eligibility while the Company sought a pay roll as nearas possible to the date of election. In accordance with our usualpractice we shall direct that all employees in the appropriate unitwho were employed during the pay-roll period immediately preced-ing the date of the Direction of Election herein, subject to such limi-tations and additions as are therein set forth, shall be eligible to vote.z The Regional Director reportedthat theUnion submitted to her 154 authorizationcards, all bearing apparently genuine original signatures of persons listed on the Company'spay ionof January22, 1942Two of the cards were dated in January 1941, eight were'undated,and the rest were dated betweenOctober 1941and January1942At thehearing'theUnion submitted additional authorization cardsThese cards were 24 in number,23 of which bore apparently genuine original signatures,the remaining 1 being printed.All bore names of persons listed on the Company'spayroll ofFebruary12, 1942.'Tenweredated in January 1942,and 14 were dated in February 1942. There are approxi-mately 538 employees in the appropriate unit, ROCKBESTOS PRODUCTS CORPORATION379Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Rockbestos Products Corporation, NewHaven,Connecticut, within themeaning of Sections 9 (c) and 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,at its New Haven plants,excluding superintendents,foremen, assist-ant foremen,preparation men, office and clerical employees(includ-ing factory clerical employees),and guards,constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF'ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of- the National Labor. Re-lationsAct,and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Rockbestos Products Corporation,New Haven,Connecticut,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations,among all production and maintenanceemployees of the Company at its New Haven plants,who were em-ployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during suchpay-roll period because they were ill or on vacation,or in the activemilitary service or training of the United States, or temporarily laid'off, but excluding superintendents,foremen, assistant foremen, prep-aration men,office and clerical employees(including factory clericalemployees),guards,and employees who have since quit or beendischarged for cause,to determine whether or not they desire tobe represented by International Brotherhood of Electrical Workers,Local B 90, A.F. L., for the purpose of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.